Citation Nr: 1542796	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from March to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

When this issue was before the Board in March 2015, it was remanded for further development.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

Regretfully, remand is again required to fulfill notice requirements that were not carried out following the Board's last remand in March 2015.  

The Board in its March 2015 remand directed the originating agency to provide the Veteran with appropriate notice in response to the claim for service connection for PTSD based on personal assault.  As the Board noted in the prior remand, in Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f)(3) places a heightened burden of notification on VA in claims for service connection for PTSD based on in-service personal assault.  The Court stated that VA must inform the claimant that he or she may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his or her account of an in-service assault, and must suggest potential sources for such evidence. 

A careful review of the record reveals that while the Veteran was provided a notice letter in April 2015, the letter did not provide inform that the Veteran could provide alternative forms of evidence to corroborate his asserted in-service personal assault and it did not suggest potential sources of such evidence.  Other notice or correspondence by VA to the Veteran subsequent to the March 2015 remand also did not provide this required notice.  

While the Veteran was afforded a VA examination in July 2015 addressing claimed psychiatric disability, that examiner concluded that the Veteran did not have PTSD in part based on absence of a corroborated stressor which would support a diagnosis of PTSD, and absence of corroboration of a reported in-service personal assault.  The examiner concluded, in effect, based on psychological testing, that the Veteran was unlikely to have been credible in the self-reported personal assault which consisted of being physically beaten by his "chief" on his last night in service.  Thus, if independent corroboration of that beating is obtained, an addendum should be sought from the July 2015 examiner.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Send the Veteran a new notification letter that contains all the required information pertaining to a claim for PTSD based on in-service personal assault.  The letter must inform the Veteran that he may submit alternative forms of evidence to corroborate his asserted in-service personal assault.  The letter must also suggest potential sources for such evidence.  

2.  Then, the RO or the AMC should undertake any indicated development to corroborate the Veteran's alleged stressor.

3.  The RO or the AMC also should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include any VA treatment records.

4.  If independent corroboration is obtained of the Veteran's self-reported stressor of a superior beating him the night prior to his service separation, the record must be returned to the VA psychologist who conducted the VA examination in July 2015.  That psychologist should then be asked to provide an addendum opinion reconsidering the question whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD due to that reported in-service stressor.  

If deemed necessary by the prior examiner, another examination of the Veteran should be performed.

If the July 2015 examiner is not available, the Veteran should be afforded another VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




